 

Exhibit 10.4

 



AGREEMENT

 



This AGREEMENT (this “Agreement”), dated as of December 3, 2019 (the “Effective
Date”), is entered into by and among Panacea Life Sciences, Inc., a Colorado
corporation (the “Company”), [EMPLOYEE], [EMPLOYEE], [EMPLOYEE] AND [EMPLOYEE]
(each a “Key Employee” and collectively, the “Key Employees”), Quintel-MC
Incorporated, a Colorado corporation (“Quintel”), and 22nd Century Group, Inc.,
a Nevada corporation (the “Purchaser”). Each of the Company, the Key Employees,
Quintel and the Purchaser are referred to herein as, a “Party” and, collectively
as, the “Parties”. Capitalized terms used in this Agreement but not otherwise
defined shall have the meanings set forth in the Purchase Agreement (as defined
below).

  

Whereas, concurrently with the execution of this Agreement, the Company and the
Purchaser are entering into a Series B Preferred Securities Purchase Agreement
(the “Purchase Agreement”) providing for the sale of shares of the Series B
Preferred Stock, par value $0.01 per share, of the Company to the Purchaser; and

 

Whereas, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Parties desire to enter into this Agreement in order
to grant certain rights and obligations of the Parties.

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.       Quintel Exchange. During the period beginning on the date that the
Series B Warrant is fully exercised (the “Warrant Exercise Date”) and ending on
the second (2nd) anniversary of the Warrant Exercise Date, Quintel shall have
the right, but not the obligation, to exchange any shares of preferred stock,
par value $0.01 per share (the “Preferred Stock”), of the Company owned by
Quintel, any shares of Common Stock owned by Quintel, and any outstanding
indebtedness running from Quintel to the Company, in each case for shares of
Purchaser Common Stock upon 90 days’ prior written notice (the “Exchange
Notice”) from Quintel to the Company and the Purchaser (a “Quintel Exchange”).
The per share dollar value of any share of Preferred Stock or Common Stock to be
exchanged by Quintel in the Quintel Exchange shall be equal to the Series B
Warrant exercise price per share of $2.344 (as may adjusted pursuant to the
terms of the Series B Warrant, the “Warrant Per Share Price”), and such
aggregate dollar value of the shares of Preferred Stock and Common Stock subject
to any Quintel Exchange shall be applied to a corresponding number of shares of
Purchaser Common Stock based on the 90-day VWAP on the date the Purchaser
delivers to Quintel the Purchaser Common Stock in the Exchange; provided that in
no event will such price be less than $1.00. The shares of Purchaser Common
Stock issued pursuant to any Quintel Exchange shall have customary lock-up
provisions, and Quintel and the Purchaser will mutually agree upon a schedule
for any planned dispositions of the Purchaser Common Stock by Quintel. For the
purposes of this Agreement, “90-day VWAP” means, as of any date, the volume
weighted average price per share of the Purchaser Common Stock on the Principal
Trading Market (as reported by Bloomberg L.P. (or its successor) or, if not
available, by another authoritative source mutually agreed by the Company and
the Holder) from 9:30 a.m. (New York City time) on the Trading Day that is
ninety (90) Trading Days preceding such date to 4:00 p.m. (New York City time)
on the last Trading Day immediately preceding such date.

  



 

 

 

2. Put Right. During the period beginning on the Warrant Exercise Date and
ending on the second (2nd) anniversary of the Warrant Exercise Date, upon the
entry by the Company into one or more binding agreements to effect a Fundamental
Transaction (as defined in the Series B Warrant) or series of liquidity events
that result in a Fundamental Transaction (as defined in the Series B Warrant),
and for a period of thirty (30) days thereafter, Quintel shall have the right
but not the obligation to require the Purchaser to purchase (the “Put Right”)
all of the issued and outstanding shares of capital stock of the Company owned
by Quintel by providing written notice (the “Put Notice”) to the Company and the
Purchaser. Following delivery of the Put Notice by Quintel, the Purchaser shall
be obligated to purchase, and Quintel shall sell all of its shares of capital
stock of the Company for an aggregate purchase price (the “Put Purchase Price”)
equal to 1.5 times Quintel’s currently invested capital ($17,000,000) in the
Company. The Purchaser shall deliver payment to the Company of the Put Purchase
Price in any of the following forms (in the Purchaser’s sole discretion) (i)
cash by wire transfer of immediately available funds, (ii) shares of Purchaser
Common Stock, or (iii) a combination of cash by wire transfer of immediately
available funds and shares of Purchaser Common Stock. If the Purchaser
determines (in its sole discretion) to pay all or a portion of the Put Purchase
Price by delivering to Quintel shares of Purchaser Common Stock, the value of
each share of Purchaser Common Stock shall be equal to the 30-day VWAP on the
date of the Put Notice; provided that in no event shall the value of each share
of Purchaser Common Stock be less than $1.00.

 

3.       Key Employees.

 

(a)       During the period beginning on Warrant Exercise Date and ending on the
second (2nd) anniversary of the Warrant Exercise Date, no Key Employee shall be
terminated from employment by the Company or from providing services to the
Company, as an independent contractor (other than a Termination for Cause) prior
to the second (2nd) anniversary of the Warrant Exercise Date. A “Termination for
Cause” means the termination by the Company of a Key Employee’s employment with
the Company as a result of (i) the commission by such Key Employee of a fraud,
(ii) such Key Employee’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent), if such felony is
work-related, materially impairs the Key Employee’s ability to perform services
for the Company or results in material or financial harm to the Company or its
Affiliates, (iii) gross negligence or gross misconduct by such Key Employee with
respect to the Company or any Affiliate of the Company, (iii) such Key
Employee’s willful or intentional failure to materially comply (to the best of
his or her ability) with a specific direction of the Board of Directors of the
Company that is consistent with normal business practices, which is not cured
within three (3) days after written notice thereof to such Key Employee,
(iv) such Key Employee’s breach of a material employment policy of the Company,
which is not cured within three (3) days after written notice thereof to
Executive, or (v) any other breach by such Key Employee of any employment
agreement with the Company and which is not cured within thirty (30) days after
written notice thereof to such Key Employee.

 

(b)       The Key Employees shall receive retention bonuses within ninety (90)
days following the Warrant Exercise Date in an aggregate amount equal to 8% of
the net revenues (defined as gross revenues (determined in accordance with GAAP)
of the Company less sales discounts, sales returns, allowances and sales
commissions) (determined in accordance with of the Company for the twelve-month
period ending on the Warrant Exercise Date; provided that the aggregate amount
of such retention bonuses paid to the Key Employees shall not exceed
$20,000,000. The retention bonuses shall be paid by the Purchaser (in the
Purchaser’s sole discretion) (i) in cash, (ii) in shares of Purchaser Common
Stock, or (iii) in a combination of cash and shares of Purchaser Common Stock.
If the Purchaser determines to pay all or a portion of the retention bonuses in
shares of Purchaser Common Stock, the value of each share of Purchaser Common
Stock shall be based on the closing sale price of the Purchaser Common Stock on
the Principal Trading Market on the day immediately prior to the date that the
Board of Directors of the Purchaser determines that the condition to the
retention bonuses has been met (subject to the rules of the Principal Trading
Market); provided that in no event will such price be less than $1.00.

 



 2 

 

 

(c)       Each Key Employee will be eligible for performance-based bonuses based
on continued employment with the Company, to be paid in a combination of cash
and equity awards under the Purchaser’s equity incentive plan.

 

(d)       For a period of two (2) months following any full or partial Quintel
Exchange, each holder of an option to Purchaser Common Stock shall have the
right to have such option converted into one or more of the following (at the
Purchaser’s sole election): (i) shares of Purchaser Common Stock (subject to the
rules of the Principal Trading Market), (ii) an option to purchase shares of
Purchaser Common Stock (subject to the rules of the Principal Trading Market),
and/or (iii) cash.

 

4.       Principal Market Regulation. The Purchaser shall only issue shares of
Purchaser Common Stock pursuant to this Agreement in an amount that would not
cause the Company to breach its obligations under the rules or regulations of
the Principal Trading Market (the “Exchange Cap”), except that such limitation
shall not apply in the event that the Purchaser (i) obtains the approval of its
stockholders as required by the applicable rules of the Principal Trading Market
for issuances of shares of Purchaser Common Stock in excess of such amount, or
(ii) obtains a written opinion from outside counsel to Purchaser that such
approval is not required. Until such approval or written opinion is obtained,
the Purchaser shall not issue shares of Purchaser Common Stock pursuant to this
Agreement in an amount greater than the Exchange Cap.

 

5.       Miscellaneous.

 

(a)       Further Assurances; Additional Actions and Documents. Each Party shall
take or cause to be taken such further actions, and shall execute, deliver, and
file or cause to be executed, delivered, and filed such further documents and
instruments, as another Party may reasonably request in order to effectuate more
fully the purposes, intent, terms, and conditions of this Agreement.

 

(b)       Entire Agreement; Modification; Benefit; Assignment.

 

(i)This Agreement along with the Purchase Agreement and the agreements
contemplated thereby constitutes the entire agreement of the Parties with
respect to the matters contemplated herein and supersedes all prior oral and
written agreements with respect to such matters.

 



 3 

 

 

(ii)This Agreement may not be amended or otherwise modified except by written
instrument executed by the Parties.

 

(iii)It is the explicit intention of the Parties that no person other than the
Parties is or shall be entitled to bring any action to enforce any provision of
this Agreement against a Party, and that the covenants, undertakings, and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the Parties or their respective successors and
permitted assigns.

 

(iv)This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by a Party without prior written consent of the other Parties hereto,
which consent shall not be unreasonably withheld, conditioned, or delayed, and
no additional monetary consideration shall be exacted for such consent so long
as the intended assignee assumes in writing the obligations of the assignor
hereunder.

 

(c)       Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the addresses set
forth on the signature page hereto. Each Party shall have the right to change
the place to which notices shall be sent or delivered or to specify additional
addresses to which copies of notices may be sent, in either case by similar
notice sent or delivered in like manner to the other Party.

 

(d)       Governing Law; Choice of Forum; Waiver of Jury Trial. THIS AGREEMENT
SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. ALL LEGAL
ACTIONS OR PROCEEDINGS BROUGHT AGAINST A PARTY WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
CITY OF WILMINGTON, DELAWARE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, THE
JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION OR
PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON-CONVENIENS OR ANY SIMILAR BASIS. EACH PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS
RELATING TO ANY LEGAL ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR
BY MAIL TO THE ADDRESS SET FORTH IN PARAGRAPH 7(a) HEREOF. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY TO BRING PROCEEDINGS AGAINST ANOTHER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION WITH
THIS AGREEMENT.

 



 4 

 

 

(e)       Severability. If any part of any provision of this Agreement or any
other agreement, document, or writing entered into or given pursuant to or in
connection with this Agreement shall be invalid or unenforceable under
applicable law, said part shall be ineffective to the extent of such invalidity
or unenforceability only, without in any way affecting the remaining parts of
said provision or the remaining provisions of this Agreement or such agreement,
document, or writing. Upon any determination that any such provision is invalid
or unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

(f)       Waiver. Neither the waiver by any Party of a breach of any of the
provisions of this Agreement, nor the failure of any Party, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder shall thereafter be construed as a waiver of any
subsequent breach of a similar nature, or as a waiver of any of such provisions,
rights, or privileges hereunder.

 

(g)       Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction, or scope of any of the provisions hereof.

 

(h)       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(i) Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one Party than against another Party

 

 

[Signature Pages to Follow]

 

 5 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by a
duly authorized officer of each Party hereto as of the date first above written.

 



 

PANACEA LIFE SCIENCES, INC.

 

                        By: /s/ Leslie Buttorff       Name: Leslie Buttorff    
  Title: Chief Executive Officer               Address:

19194 West 45th Drive, Golden, CO 80403

                        QUINTEL-MC INCORPORATED               By: /s/ Leslie
Buttorff       Name: Leslie Buttorff       Title: President              
Address:



5910 S University Blvd, STE C18-193, Greenwood Village, CO 80121



                              [EMPLOYEE]               Address:                
              [EMPLOYEE]               Address:                              
[EMPLOYEE]               Address:                               [EMPLOYEE]      
        Address:                         22nd CENTURY GROUP, INC.              
      By: /s/ Clifford B. Fleet       Name: Clifford B. Fleet       Title:
President & CEO               Address:

8560 Main Street, Suite 4, Williamsville, New York 14221

 

  

 6 

 